Citation Nr: 0600141	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  03-11 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to an apportionment of the veteran's 
Department of Veterans Affairs (VA) disability 
compensation benefits on behalf of the appellant.

2.	Whether L. may be recognized as a helpless child of the 
veteran.

3.	Whether D. may be recognized as a helpless child of the 
veteran.



REPRESENTATION

Appellant represented by:	American Red Cross



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to May 1954.  
The appellant is the veteran's former spouse.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 decision of the Department of 
Veterans Affairs (VA) Oakland, California Regional Office 
(RO) denying entitlement to an apportionment of the veteran's 
VA compensation benefits.  This case also arose from a August 
2002 rating decision in which the RO denied recognition of L. 
and D., each as a helpless child of the veteran.  The 
appellant testified at a hearing before a Decision Review 
Office at the RO in December 2002.  A hearing was held in 
July 2004 before the undersigned Veterans Law Judge sitting 
at the RO.

The issue of whether L. may be recognized as a helpless child 
of the veteran is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran and the appellant were married in October 
1954; they were divorced in July 1985.

2.  By a February 2001 rating decision, the veteran was 
awarded service-connected disability benefits, effective from 
October 1998.

3.  D. was born in October 1962.

4.  D. was married in 1989 and divorced in 1993.

5.  D. has completed high school.

6.  D. has not been shown to have been permanently incapable 
of self-support by reason of a mental or physical condition 
prior to attaining the age of eighteen.


CONCLUSIONS OF LAW

1.  The appellant is not eligible for an apportionment of 
veteran's VA disability benefits.  38 U.S.C.A.  §5307 (West 
2002); 38 C.F.R. §§3.450, 3.452 (2005) 

2.  The criteria for entitlement to VA benefits for D. as a 
helpless child of the veteran have not been met.  38 U.S.C.A. 
§ 101(4)(A) (West 2002); 38 C.F.R. § 3.356 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

A notice letter consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

As discussed fully below,  with regard to the issue of 
entitlement to an apportionment of the veteran's VA 
compensation benefits, the law is dispositive of the claim.  
The VCAA, therefore, is not applicable, since it would have 
no effect on the outcome of this appeal.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel has 
held that there is no duty to notify when there is no legal 
basis for the claim.  See VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.)

With regard to the issue of whether D. may be recognized as a 
helpless child of the veteran, the Board finds that the VA's 
duty to notify by is satisfied means of letters to the 
appellant from the RO dated in February 2002 and June 2003.  
In the February 2002 letter, the appellant was told of the 
requirements to establish a successful claim and was asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  In particular, she was advised that she could submit 
medical evidence, including a doctor's statement, showing 
that the veteran's daughters were incapable for self support 
before age 18 and will continue to be so.  In addition, the 
appellant was requested to provide specific information 
regarding the children's school and employment history and 
marital status.  By letter dated in June 2003, the RO 
notified the appellant that not all private medical records 
previously identified had been received and that the complete 
Social Security Administration records had not been obtained.  
That letter notified the appellant of the respective duties 
of both the VA and the appellant for obtaining evidence and 
noted that additional efforts were being made to obtain the 
private and Social Security records.  It is also noted that 
the March 2003 statement of the case, set forth the 
provisions of both 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 
regarding the duty to assist in obtaining records. 

Although the June 2003 notice letter was sent after the 
August 2002 rating decision, any defect with respect to its 
timing was harmless error and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of the helpless child claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of this claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The RO obtained the available private medical treatment 
records and the Social Security records of D.  There is no 
indication of relevant available medical records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  An examination is not required, as this claim hinges 
upon the D.P's. condition at the time of her 18th birthday in 
1980.  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the appellant's claims on 
the merits.


Entitlement to an apportionment of the veteran's VA 
disability compensation benefits on behalf of the 
appellant.


The veteran and the appellant were married in October 1954.  
The veteran and the appellant were divorced in October 1985 
as indicated on VA Form 21-572 submitted April 30, 1999.  
Although the appellant has not submitted a copy of the 
divorce decree, she has testified that she and the veteran 
were divorced in 1985.  (July 2004 hearing transcript, p. 3).  
By a February 2001 rating decision, the veteran was awarded 
service-connected disability benefits, effective from October 
1998, the date of the veteran's claim for benefits.  

Under 38 U.S.C.A. § 5307, all or any part of a service-
connected disability compensation payable on account of any 
veteran may be apportioned if the veteran is not residing 
with his or her spouse, and the veteran is not reasonably 
discharging his responsibility for the spouse's support. 38 
U.S.C.A. § 5307 (West 2002); see also 38 C.F.R. §§ 3.450, 
3.452(a) (2005).  

The term "spouse" means a person of the opposite sex who is a 
wife or husband. 38 U.S.C.A. § 101(31) (West 2002).  The term 
"wife" means a person whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and 38 C.F.R. § 3.50(a). 
Under 38 C.F.R. § 3.1(j) (2005), the term "marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage or the law of the place where 
the parties resided when the rights to benefits accrued.  See 
also 38 C.F.R. § 3.205 (2005).

The validity of a divorce decree, regular on its face, will 
be questioned by the VA only when such validity is put in 
issue by a party thereto or a person whose interest in a 
claim for VA benefits would be affected thereby.  In cases 
where recognition of the decree is thus brought into 
question, where the issue is whether the veteran is single or 
married (dissolution of a subsisting marriage), there must be 
a bona fide domicile in addition to the standards of the 
granting jurisdiction respecting validity of divorce.  38 
C.F.R. § 3.206 (2005) (in pertinent part).  In this case, the 
appellant has not put the validity of the divorce in issue.

In this case, the veteran and the appellant were divorced 
more than 12 years prior to the veteran's award of 
compensation benefits.  Therefore, the appellant was not the 
veteran's "spouse" at any time during the veteran's receipt 
of compensation. 38 U.S.C.A. § 101(31).  In a case such as 
this one, where the law and not the facts are dispositive, 
the claim must be denied because of the absence of legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly the claim 
for entitlement to an apportionments of the veteran's VA 
disability benefits is denied.



Whether D. may be recognized as a helpless child of the 
veteran.

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356 (2005).

The appellant contends that D. became permanently incapable 
of self-support before the age of 18, which, if supported by 
the evidence, would render her a child of the veteran for VA 
purposes under 38 U.S.C.A. § 101(4)(a)(ii).

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§3.356 are for consideration.  Principal factors for 
consideration are:

(1)	 The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support. Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2)	 A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

(3) 	It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4)	 The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.

38 C.F.R. § 3.356 (2005).

The United States Court of Veterans Appeals (Court) has held 
that in cases such as this, the "focus of analysis must be on 
the claimant's condition at the time of his or her 18th 
birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In 
other words, for purposes of initially establishing helpless 
child status, the claimant's condition subsequent to his or 
her eighteenth birthday is not for consideration.  However, 
if a finding is made that a claimant was permanently 
incapable of self-support as of his or her eighteenth 
birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis, that is, whether there is improvement sufficient to 
render the claimant capable of self-support.  Id.  If the 
claimant is shown to be capable of self-support at eighteen, 
VA is required to proceed no further. Id.

The appellant asserts that D. the veteran's daughter, has 
been disabled since childhood due to psychiatric disability 
which rendered D. permanently incapable of self-support prior 
to the date of attaining the age of 18 years.  D. was born in 
October 1962, and attained the age of 18 years in October 
1980.  In a March 2002 statement, the appellant indicated 
that her daughters had been married but were not currently 
married.  Records of the Social Security Administration (SSA) 
pertaining to D. indicate that she was married in 1989 and 
divorced in 1993.  

In the March 2002 statement, the appellant indicated that D. 
completed the 12th grade and had attended special education 
classes.  She indicated that D. had worked for 10 years as a 
clerk.  While the appellant has indicated in an April 2002 
statement that school records of D. indicate that she had 
behavior problems and attended special education classes, she 
has not submitted any such records. 

Records of the California Workers' Compensation Appeals 
Board, dated in May 2000 indicate that the appellant was 
appointed as D.'s guardian ad litem and that the claim 
involved temporary disability indemnity for a psychiatric 
condition for the period of November 1999 to the present and 
continuing.  

Private medical records of K.P. received in February 2003 are 
dated from 1997 to 1999 and do not show any treatment for a 
psychiatric condition. 

SSA records show that indicate that D. was awarded disability 
benefits on the basis of affective mood disorder which 
disability began in November 1999.  A September 2000 
psychiatric evaluation report indicates that D. was evaluated 
in August 2000.  At that time she reported that her first 
psychiatric treatment was in November 1999.  She denied any 
unusual circumstances growing up and that she graduated from 
high school.  She also indicated that she was currently 
working.  The diagnosis was schizo-affective disorder.  None 
of the numerous SSA records reflect medical or psychiatric 
treatment prior to when D. turned 18 years old and none of 
these records show that the D.P was permanently incapable of 
self-support prior to the date of attaining the age of 18 
years.

After a full review of the record, including the contentions, 
statements and testimony of the appellant, the Board 
concludes that the claim must be denied.  Although there is 
competent medical evidence of record that D. has a 
psychiatric disability that currently precludes her from 
working, the evidence fails to establish that that she was 
incapable of self-support by reason her psychiatric disorder 
at the date of attaining the age of 18 years.  On the 
contrary, the evidence shows that she was able to complete 
high school and to work for at least 10 years thereafter.  
The SSA records indicate that she first sought psychiatric 
treatment in 1999 and it is found that this is the onset of 
her disability.  The regulations outline the criteria for 
determining if a child is permanently incapable of self-
support at 38 C.F.R. § 3.356(b).  In this instance, although 
the evidence suggests that the appellant is not now employed, 
there is no competent medical evidence to suggest that she 
was incapable of self-support at the date of attaining the 
age of 18 as a result of her current psychiatric disability.

The appellant has testified that D. had a psychiatric 
disability prior to the age of 18 and this is the basis for 
her claim for recognition of D. as a helpless child of the 
veteran.  A lay person, however, is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  They can observe and report symptoms observable 
by a lay person, but that are not competent to establish that 
the appellant was permanently incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18 years. 38 C.F.R. § 3.159(a)(2)(2005).  The 
probative evidence of record does not establish such 
incapacity.

Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appellant's claim for entitlement to apportionment of the 
veteran's VA disability benefits is denied.

The appellant's claim for entitlement to recognition of as a 
helpless child of the veteran is denied.


REMAND

The appellant asserts that L., born in August 1957, was 
permanently incapable of self-support by reason of mental 
defect at the date of attaining the age of 18 years.  The 
appellant has indicated that L. is receiving SSA benefits on 
the basis of her psychiatric disability.  SSA records 
obtained in February 2003 pertain to L.'s daughter and none 
of the records obtained pertain to L.  Another request for 
SSA records was made by the RO in March 2003, however, no 
records were received.  There has not been any response from 
SSA to indicate that records for L. are not available.  The 
VA's duty to assist  includes an obligation to obtain the 
records of a Social Security Administration adjudication 
awarding disability benefits.  Masors v. Derwinski, 2 Vet. 
App. 181 (1992).  The possibility that the SSA record could 
contain relevant evidence cannot be foreclosed absent a 
review of those records.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187-88 (2002).  

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:  


1.  The RO should obtain copies from the 
Social Security Administration of the 
determination which awarded benefits to 
L. and the medical records used as a 
basis to award those benefits.  If no 
such records are available, that fact 
must be documented in writing in the 
record.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


